Citation Nr: 0932464	
Decision Date: 08/28/09    Archive Date: 09/04/09	

DOCKET NO.  07-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from September 1965 to 
December 1969.  For two tours in the Republic of Vietnam, he 
received the Combat Action Ribbon, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition or the appeal has been requested or obtained.

2.  The Veteran reports that tinnitus is present only when 
elicited by very loud sounds like gunshots in close 
proximity, and the only competent clinical opinion on file is 
that this is normal for most individuals and that this is 
unrelated to the Veteran's military noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA notice in October 2006, 
prior to the issuance of the rating decision now on appeal 
from July 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records, records of the 
Veteran's VA outpatient treatment, and a VA audiometric 
examination which is adequate for rating purposes are 
included in the claims folder.  All available evidence is 
collected for review.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic disabilities, such as 
organic diseases of the nervous system (interpreted to 
include tinnitus) if they are shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

A compensable 10 percent evaluation is warranted for 
"recurrent" tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(emphasis added).

Analysis:  The Veteran filed his initial claim for service 
connection for bilateral hearing loss in October 2002.  There 
was no claim for service connection for tinnitus at this 
time.  Service connection for bilateral hearing loss was 
granted, and the Veteran later filed a claim for increase 
with respect to hearing loss, and his initial claim for 
service connection for tinnitus in August 2006, some 36 years 
after he was separated from service.  

The service treatment records contain no complaints, 
findings, treatment or diagnosis for tinnitus, nor do they 
reflect any head or ear injuries or diseases.  Additionally, 
there is no objective evidence that the Veteran ever sought 
or required medical treatment for tinnitus at any time 
following service separation. 

The Veteran was provided a VA audiometric examination in 
October 2006 in association with this claim.  His military 
history, including two tours in Vietnam were discussed, as 
was the fact that his military occupation was a mortar 
crewman in combat during both tours.  Service connection for 
bilateral hearing loss, left greater than right, had already 
been granted as reasonably related to the Veteran's military 
service.  There was no significant noise exposure noted 
subsequent to service.  When asked to describe tinnitus, the 
Veteran reported that it was "present only when elicited by 
very loud sounds like gunshots in close proximity."  When 
asked whether it was recurrent or periodic, the Veteran again 
reported tinnitus present "only when very loud sounds occur 
in close proximity."  The VA examiner concluded that the 
Veteran's reported tinnitus was, in fact, considered normal 
for most individuals, and that therefore the etiology of 
tinnitus was not related to military noise trauma.  This is 
the only competent clinical opinion on file.

A clear preponderance of the evidence is against an award of 
service connection for tinnitus as attributable to incidents 
of military service.  While the Veteran's combat service as a 
mortar man during two tours in Vietnam is certainly consisted 
with tinnitus, if it was recurrent in nature, the Veteran has 
reported that tinnitus only occurs when caused by a very loud 
sound like a gunshot in close proximity.  The Veteran did not 
report that tinnitus was persistent or recurrent in nature, 
but rather that it only occurred in response to stimuli which 
would cause tinnitus in any individual.  The VA examiner 
found that this was considered to be normal for most 
individuals and it was his professional opinion that the 
etiology was therefore not related to military noise trauma.  
This is the only competent medical opinion on file, and it is 
soundly against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


